Citation Nr: 1511084	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for diabetic retinopathy as secondary to type II diabetes mellitus.
 
2. Entitlement to service connection for erectile dysfunction as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that denied the claims of entitlement to service connection for diabetic retinopathy as secondary to type II diabetes mellitus, and entitlement to service connection for erectile dysfunction as secondary to type II diabetes mellitus.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place after a new videoconference hearing had been conducted.

In a June 2014 decision, the Board vacated its April 2012 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)

REMAND

In January 2015, the Veteran was notified that he was rescheduled for a videoconference hearing on February 18, 2015.  A February 18, 2015 Report of Contact indicates that the Veteran called the RO the morning of February 18, 2015 to inform VA that he would not be able to attend his hearing before the Board because of inclement weather, and requested that his videoconference hearing be rescheduled.

When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d) (2014).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing, and the reason a timely request for a postponement for the hearing was not submitted.  The Board finds that the February 2015 telephone call constitutes a timely-filed motion to reschedule the Board hearing, and in light of the statement by the Veteran, the Board finds that good cause is shown for his failure to appear, and that a videoconference hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should reschedule the Veteran for a BVA videoconference hearing.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

